NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                       2008-1351


              CYGNUS TELECOMMUNICATIONS TECHNOLOGY, LLC,

                                                        Plaintiff-Appellant,

                                            v.

                       WORLDPORT COMMUNICATIONS, INC.,
                       INTERCONTINENTAL EXCHANGE, INC.,
                        WORLDPORT/ICX, INC., and MILITEL,

                                                        Defendants,

                                           and

                          TELENATIONAL CORPORATION,

                                                        Defendant-Appellee.



      John P. Sutton, of San Francisco, California, for plaintiff-appellant.

       Robert L. Esensten, Wasserman, Comden & Casselman LLP, of Tarzana,
California, for defendant-appellee.

Appealed from: United States District Court for the Northern District of California

Judge Ronald M. Whyte
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                     2008-1351

             CYGNUS TELECOMMUNICATIONS TECHNOLOGY, LLC,

                                                     Plaintiff-Appellant,

                                          v.

                     WORLDPORT COMMUNICATIONS, INC.,
                     INTERCONTINENTAL EXCHANGE, INC.,
                      WORLDPORT/ICX, INC., and MILITEL,

                                                     Defendants,

                                         and

                         TELENATIONAL CORPORATION,

                                                     Defendant-Appellee.

                                  Judgment

ON APPEAL from the       United States District Court for the Northern District of California

in CASE NO(S).           02-CV-00144

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, LINN, and MOORE, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT



DATED December 15, 2008                       / s / Jan Horbaly
                                          Jan Horbaly, Clerk